Case 1:20-cv-21142-RNS Document 48 Entered on FLSD Docket 03/23/2021 Page 1 of 2




                           United States District Court
                                     for the
                           Southern District of Florida

  El Dorado Furniture Corporation,      )
  Plaintiff,                            )
                                        )
  v.                                    ) Civil Action No. 20-21142-Civ-Scola
                                        )
  Junior A. Tejeda, Defendant.          )

        Order Adopting Magistrate Judge’s Report and Recommendation
          On June 30, 2020, the Court entered an amended final default
  judgment in favor of Plaintiff El Dorado Furniture Corp., and against Defendant
  Junior A. Tejeda, after the Defendant failed to appear in this action (ECF No.
  28.) The Court also enjoined Tejeda from further use of the name “El Doradito
  Furniture” because it was confusingly similar to Plaintiff’s mark “El Dorado
  Furniture.” (ECF No. 28.) Tejeda appeared in this case and moved to vacate the
  Court’s entry of final default judgment. (ECF No. 43.) Tejeda’s motion was
  referred to United States Magistrate Judge Edwin G. Torres for a report and
  recommendation. (ECF No. 46.) Judge Torres issued a report and
  recommendation, recommending that the Court deny the motion. (ECF No. 47.)
  No objections were filed by either party or were extensions filed to do so.
         The Court has considered—de novo—Judge Torres’s Report, the record,
  and the relevant legal authorities. The Court finds Judge Torres’s report and
  recommendation cogent and compelling. As Judge Torres explained, Tejeda’s
  motion should be denied on two grounds: first, Tejeda violated the Court’s
  order requiring him to file the subject motion by a date certain. The motion was
  eventually filed two weeks after the court-ordered date and Tejeda did not move
  for an extension of time.
         The motion should also be denied on its merits. Under Federal Rule of
  Civil Procedure 60(b), a court may relieve a party from a default judgment for
  various reasons, including excusable neglect. To set aside a default judgment
  for mistake, inadvertence, or excusable neglect, the defaulting party must show
  that (1) it had a meritorious defense that might have affected the outcome, (2)
  granting the motion would not prejudice the opposing party, and (3) good
  reason existed for failure to respond to the complaint. Davila v. Alcami Group,
  Inc., 2013 WL 1934168, at *3 (S.D. Fla. May 9, 2013). Here, Tejeda has not
  made such a showing. In support of his motion, Tejeda argues that he did not
  respond to the complaint because he was under the impression the parties had
  settled their disputes via text messages between Tejeda and Plaintiff’s counsel.
Case 1:20-cv-21142-RNS Document 48 Entered on FLSD Docket 03/23/2021 Page 2 of 2




  (ECF No. 43-1.) As Judge Torres found, the text messages at issue do not show
  a settlement was reached and were exchanged after the Court entered the
  default judgment against Tejeda. Thus, Tejeda has failed to show excusable
  neglect.
         Accordingly, the Court affirms and adopts Judge Torres’s report and
  recommendation. (ECF No. 47.) The Court denies the Tejeda’s motion to
  vacate default judgment. (ECF No. 43.) This case shall remain closed.
        Done and ordered, in chambers at Miami, Florida, on March 23, 2021.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
